DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/24/2021 has been entered and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of U.S. Patent No. 10,553,149 in view of Han (U.S. Pub. No. 2014/0118229).

Current Application# 16/780,720
Patent Number 10,553,149
Claim 1: An electronic device comprising: a display panel including at least one pixel including at least one light emitting diode;
Claim 1: An electronic device comprising: a display panel including at least one pixel including at least one light emitting diode;
a first power regulator to supply first power to an anode of the at least one light emitting diode and to supply second power to a cathode of the at least one light emitting diode;
a first power regulator to supply a first power to an anode of the at least one light emitting diode and to supply a second power to a cathode of the at least one light emitting diode;
a display driver integrated circuit (DDI) including a second power regulator to supply third power to the anode of the at least one light emitting diode and to supply fourth power to the cathode of the at least one light emitting diode, and electrically connected with the first power regulator; and
a display driver integrated circuit (DDI) including a second power regulator to supply a third power to the anode of the at least one light emitting diode and to supply a fourth power to the cathode of the at least one light emitting diode, and electrically connected with the first power regulator; and
a processor electrically connected with the first power regulator and the DDI, wherein the processor is configured to: control the first power regulator such that 


control the DDI such that the display panel outputs second content different from the first content based on the third power and the fourth power, in a second operating mode; and
control the first power regulator and the DDI such that a voltage value of the third power, and the fourth power is adjusted for at least a specified time, when an operating mode is switched from the first operating mode to the second operating mode. 
control the first power regulator and the DDI such that a voltage value of the third power is maintained to be higher than a voltage value of the first power, and a voltage value of the fourth power is maintained to be higher than a voltage value of the second power for at least a specified time, when an operating mode is switched from the first operating mode to the second operating mode.

Claim 11: An electronic device comprising: a display panel including at least one pixel including at least one light emitting diode,
Claim 11: An electronic device comprising: a display panel including at least one pixel including at least one light emitting diode;

a first power regulator to supply a first power to an anode of the at least one light emitting diode and to supply a second power to a cathode of the at least one light emitting diode;
a display driver integrated circuit (DDI) including a second power regulator to supply third power to the anode of the at least one light emitting diode and to supply fourth power to the cathode of the at least one light emitting diode, and electrically connected with the first power regulator; and
a display driver integrated circuit (DDI) including a second power regulator to supply a third power to the anode of the at least one light emitting diode and to supply a fourth power to the cathode of the at least one light emitting diode, and electrically connected with the first power regulator; and
a processor electrically connected with the first power regulator and the DDI, wherein the processor is configured to: control the first power regulator such that the display panel outputs first content based on the first power and the second power, in a first operating mode;
a processor electrically connected with the first power regulator and the DDI, wherein the processor is configured to: control the first power regulator such that the display panel outputs a first content based on the first power and the second power, in a first operating mode;
control the DDI such that the display panel outputs second content different from the first content based on the third 


control a short detection function of the first power regulator for a specified time to prevent a current flowing through the at least one light emitting diode from being blocked, when an operating mode is switched from the second operating mode to the first operating mode.
Claim 16: A method of switching an operating mode of an electronic device, the method comprising: supplying, by a first power regulator, first power and second power to a display panel to output first content, in a first operating mode;
Claim 16: A method of switching an operating mode of an electronic device, the method comprising: supplying, by a first power regulator, first power and second power to a display panel to output first content, in a first operating mode;
supplying, by a display driver integrated circuit (DDI), third power and fourth power to the display panel to output second content, in a second operating mode;
supplying, by a display driver integrated circuit (DDI), third power and fourth power to the display panel to output second content, in a second operating mode;
adjusting voltage values of the third power and the fourth power for a specified time, when the operating mode is switched from the first operating mode to the second operating mode;


and cutting off the first power and the second power when the specified time is elapsed.



The difference between claim 1 of the current application and claim 1 of the U.S. Patent No. 10,553,149 is the limitation of “a voltage value of the third power and the fourth power is adjusted for at least a specific time”. The prior art reference of Han (U.S. Pub. No. 2014/0118229) in figure 4 teaches a voltage value of the third power (ELVDD) and the fourth power (ELVSS) adjusted for at least a specific time (as can be seen in figure 4, the voltage level of ELVDD and ELVSS are adjusted for at least a specific time of 1 and/or 2, which is between the time periods t1-t6 and t6-t8 respectively. 
	The difference between claim 11 of the current application and claim 11 of the U.S. Patent No. 10,553,149 is that the limitation of “to prevent a current flowing through the at least one light emitting diode from being blocked” has been deleted, wherein this makes claim 11 of the current application broader than claim 11 of the U.S. Patent No. 10,553,149 and claim 11 of the U.S. Patent No. 10,553,149 reads on every limitation of 
	The difference between claim 16 of the current application and claim 16 of the U.S. Patent No. 10,553,149 is the limitation of “adjusting voltage values of the third power and the fourth power for a specified time”. The prior art reference of Han (U.S. Pub. No. 2014/0118229) in figure 4 teaches adjusting voltage values of the third power (ELVDD) and the fourth power (ELVSS) for a specific time (as can be seen in figure 4, the voltage level of ELVDD and ELVSS are adjusted for at least a specific time of 1 and/or 2, which is between the time periods t1-t6 and t6-t8 respectively.
	Claims 2-10, 12-15, and 17-20 of the current application are rejected because they are the same as the claims 2-10, 12-15, and 17-20 of the patent No. 10,553,149. Also claims 2-10, 12-15, and 17-20 depend upon the rejected claims 1, 11, and 16.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Son (U.S. Pub. No. 2011/0205202) teaches an organic electroluminescent display having power supply units supplying ELVDD and ELVSS voltages wherein these voltages having different voltage levels to create different brightness level.
Son does not teach the limitation(s) of “control the DDI such that the display panel outputs second content different from the first content based on the third power and the fourth power, in a second operating mode; and control the first power regulator and the DDI such that a voltage value of the third power, and the fourth power is 
the limitation of: “control the first power regulator such that the display panel outputs first content based on the first power and the second power, in a first operating mode; control the DDI such that the display panel outputs second content different from the first content based on the third power and the fourth power, in a second operating mode; and control a short detection function of the first power regulator for a specified time, when an operating mode is switched from the second operating mode to the first operating mode.” In claim 11; and
the limitation of “adjusting voltage values of the third power and the fourth power, for a specified time, when the operating mode is switched from the first operating mode to the second operating mode; and cutting off the first power and the second power when the specified time is elapsed.” In claim 16.

Shin (U.S. Patent No. 9,241,387) teaches an organic light emitting display device having a power supply and a corrector for generating ELVSS and ELVDD power signals to the pixels.
Shin does not teach the limitation(s) of “control the DDI such that the display panel outputs second content different from the first content based on the third power and the fourth power, in a second operating mode; and control the first power regulator and the DDI such that a voltage value of the third power, and the fourth power is adjusted for at least a specified time, when an operating mode is switched from the first operating mode to the second operating mode.” In claim 1; and

the limitation of “adjusting voltage values of the third power and the fourth power, for a specified time, when the operating mode is switched from the first operating mode to the second operating mode; and cutting off the first power and the second power when the specified time is elapsed.” In claim 16.

An (U.S. Pub. No. 2016/0179179) teaches a controller and power supply device for producing ELVDD power signals to the display panel. The power supply produces two power signals of ELVDD1 and ELVDD2.
An does not teach the limitation(s) of “control the DDI such that the display panel outputs second content different from the first content based on the third power and the fourth power, in a second operating mode; and control the first power regulator and the DDI such that a voltage value of the third power, and the fourth power is adjusted for at least a specified time, when an operating mode is switched from the first operating mode to the second operating mode.” In claim 1; and
the limitation of: “control the first power regulator such that the display panel outputs first content based on the first power and the second power, in a first operating 
the limitation of “adjusting voltage values of the third power and the fourth power, for a specified time, when the operating mode is switched from the first operating mode to the second operating mode; and cutting off the first power and the second power when the specified time is elapsed.” In claim 16.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
Applicant on page 11 argues that the double patenting rejection has been rendered moot and should be withdrawn and claims 1-20 are allowable.
The newly amended claims 1, 11, and 16 have overcome the statutory type double patenting rejection, however, these claims are rejected under non-statutory type double patenting. Therefore, claims 1-20 are rejected.
The abstract of the application is considered and has less than 150 words. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (U.S. Pub. No. 2014/0028651) teaches the voltage of the ELVDD and ELVSS signals are adjusted when the time period changes from a non-emission period to an emission period. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691